DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
There does not appear to be any overlapping subject matter requiring a Double Patenting over US Patents 10828074 and 9974581 at this time.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-9, 11 and 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bramlet (US 20020156473).
With respect to claim 1, Bramlet disclose a trochanteric fixation nail system (see abstract, fig. 25a, 26-28 below) comprising: a femur neck nail (4); a trochanteric nail (1) configured to extend through an intramedullary canal of a femur (see abstract and fig. 25), the trochanteric nail including: an elongate nail body (1, see para. 78) having a proximal portion and a distal portion (e.g. see fig. 25 below), wherein the proximal portion includes an opening (33) for receiving the femur neck nail (see para. 80), and the distal portion includes a plurality of openings (40, see fig. 25a below and also para. 95); a plurality of corresponding expandable spikes (21) disposed below an outer surface of the distal portion in a contracted position (see fig. 28 below), wherein, upon mechanical actuation, the expandable spikes radially extend through the openings to an expanded position to securely anchor the distal portion of the trochanteric nail in the intramedullary canal (see fig. 25a, 26 below and also para. 97).

    PNG
    media_image1.png
    821
    795
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    748
    494
    media_image2.png
    Greyscale

As for claim 2, Bramlet further discloses the system of claim 1, wherein the trochanteric nail further comprises an elongate adjustment rod (51) extending through the nail body, and coupled to the plurality of expandable spikes such that a longitudinal movement of the adjustment rod radially moves the expandable spikes (see fig. 26 below and also para. 97).
As for claim 6, Bramlet further discloses the system of claim 1, wherein the femur neck nail is expandable (see fig. 25 and para. 79).
As for claim 7, Bramlet further discloses the system of claim 1, wherein: the femur neck nail includes a femur neck body (4) and expandable femur neck spikes (12) (see para. 79); and the femur neck spikes are disposed in the femur neck body in a contracted position, wherein, upon mechanical actuation, the femur neck spikes radially extend from the femur neck body to an expanded position to securely anchor the proximal portion of the trochanteric nail (see para. 79).
As for claim 8, Bramlet further discloses the system of claim 6, wherein the expandable femur neck nail includes a cannulated elongate body (3), an actuation mechanism (30) extending longitudinally through the elongate body, and a plurality of expandable femur neck spikes (12, see fig. 25 above) engaged with the actuation mechanism, the actuation mechanism configured to deploy the expandable femur neck spikes from the cannulated elongate body upon linear movement (via 29) of the actuation mechanism (see para. 79).
As for claim 9, Bramlet further discloses the system of claim 8, wherein the actuation mechanism includes an adjustment member (6) connected to a deployment member (23’), and the expandable femur neck spikes are configured to deploy into the expanded position when an axial force is applied to the adjustment member (see para. 79).
As for claim 11, Bramlet further discloses the system of claim 1, wherein the plurality of expandable spikes includes a first set of spikes (note that there are four openings 40, thus, also four elements 21, see para. 95) that expand in a first radial direction (e.g. two spikes expand to the left of the longitudinal axis of 1) and a second set of spikes that expand in a second radial direction opposite the first radial direction (e.g. the other two spikes 21 expand to the right of the longitudinal axis of 1).
As for claim 12, Bramlet further discloses the system of claim 11, wherein the first set of spikes are interleaved with the second set of spikes in a longitudinal direction see fig. 28 and note that all four tangs are interleaved with the interior of 1).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the system wherein the trochanteric nail further comprises an end cap threadingly coupled to a proximal end of the adjustment rod such that rotation of the end cap linearly translates the adjustment rod, as set forth in claim 3.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the system wherein a distal portion of the adjustment rod is arranged with a plurality of angled tongues or grooves configured to engage with corresponding angled grooves or tongues on the plurality of spikes such that translational movement of the adjustment rod causes the plurality of spikes to deploy to the expanded position, as set forth in claims 4 and 5.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the system wherein the deployment member is arranged with at least one angled tongue or groove configured to engage with a corresponding angled groove or tongue on the corresponding femur neck spike such that translational movement of the deployment member causes the corresponding femur neck spike to deploy to the expanded position, as set forth in claim 10.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the system comprising a femur neck nail; an adjustment rod having an opening through which the femur neck nail passes; a trochanteric nail including an elongate nail body having a proximal portion and a distal portion, wherein the proximal portion includes an opening for receiving the femur neck nail, and the distal portion includes a plurality of openings; a plurality of corresponding expandable spikes coupled to the adjustment rod and disposed below an outer surface of the distal portion in a contracted position, wherein, upon actuation of the adjustment rod, the expandable spikes radially extend through the openings of the distal portion to an expanded position, as set forth in claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 13-20 are allowed.
Claims 3-5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                           


/TESSA M MATTHEWS/           Examiner, Art Unit 3773